Citation Nr: 1747199	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-04 125		DATE
	


THE ISSUES

1.  Entitlement to an initial evaluation for lumbosacral strain, spondylosis, and degenerative disc disease (back disability) in excess of 10 percent prior to July 13, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation for right shoulder tendonitis in excess of 10 percent.


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to June 1981, December 2003 to April 2005, and March 2006 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2016, when the issues on appeal were denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, which vacated the relevant portion of that decision and returned it to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the Court held that VA's regulations require VA examinations to include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

Further, in evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating where there exists functional loss due to pain, weakness, excess fatigability, or incoordination, and where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In October 2015, the Veteran underwent a VA examination of his spine and shoulders.  In an April 2017 Joint Motion for Partial Remand before the Court of Appeals for Veterans Claims, the parties agreed that this examination did not properly assess the Veteran's disabilities in compliance with Correia, failing to conduct range of motion testing under weight-bearing and non-weight-bearing conditions despite noting pain on weight-bearing for both disabilities.  A remand is therefore necessary in order to obtain new examinations.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Temple VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his back disability, with an examiner who has not previously examined the Veteran for this disability, if possible.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible, and the results expressed in degrees.  The spine must be tested for pain on range of motion in both active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

If possible, the examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.  

In addition to the above testing, the examiner should also address any ameliorative effects of medications the Veteran uses to treat his back disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA shoulder examination to determine the current severity of his right shoulder tendonitis, with an examiner who has not previously examined the Veteran for this disability, if possible.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible, and the results expressed in degrees.  Both shoulders must be tested for pain on range of motion in both active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

If possible, the examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.  

In addition to the above testing, the examiner should also address any ameliorative effects of medications the Veteran uses to treat his shoulder disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his back disability and right shoulder tendonitis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Texas Veterans Commission

